Exhibit 10.35






 
 
Recording Requested By:
 
Return To:
     
NWFCS-Salem
650 Hawthorne Ave. SE, Suite 210
P.O. Box 13309
Salem, OR 97309-9831
 
 
 
     
 
Mail Tax Statements To:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Document Title(s)
 


DEED OF TRUST, FINANCING STATEMENT
AND FIXTURE FILING

 
 
 




 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)


 
1

--------------------------------------------------------------------------------

 


DEED OF TRUST, FINANCING STATEMENT
AND FIXTURE FILING


THIS DEED OF TRUST IS ALSO INTENDED TO BE A SECURITY AGREEME NT AND ASSIGNMENT
OF RENTS.


THIS DEED OF TRUST IS ALSO INTENDED TO BE A FILING AGAINST TIMBER TO BE CUT.


ATTENTION: COUNTY RECORDER: This Deed of Trust covers timber to be cut on the
real propert y described herein and should be appropriately indexed , not only
as a trust deed, but also as a financing statement.


NOTICE: THE SECURED OBLIGATIONS MAY PROVIDE FOR A VARIABLE INTEREST RATE .
 

--------------------------------------------------------------------------------


This Deed of Trust, Assignment of Rents, Security Agreement, Financing Statement
and Fixture Filing (this "Deed of Trust"), dated as of December 2, 2013, is
executed by ORM TIMBER FUND III (REIT) INC., a Delaware corporation ("Grantor"),
whose address is 19950 h Ave. NE, Suite 200, Poulsbo, WA 98370, in favor of
Stewart Title of California, Inc. {"Trustee"), whose address is 7676 Hazard
Center Drive, Suite 1400, San Diego , CA 92108, for the benefit of NORTHWEST
FARM CREDIT SERVICES, FLCA, a corporation organized and existing under the laws
of the United States ("Beneficiary"), whose address is 1700 South Assembly
Street, Spokane, WA 99224-2121, P. 0. Box 2515, Spokane, WA 99220-2515.


This conveyance is intended to secure performance of the covenants and
agreements contained herein, and in any note{s), Membership Agreement, security
documents and any other documents or instruments signed in colUlection with the
note (s) and security documents and any amendments (collectively, the "Loan
Documents"). Pursuant to the terms and conditions of the Loan Documents, Grantor
has agreed to grant this Deed of Trust in favor of Beneficiary to provide
security for the Secured Obligations described herein, the related Loan
Documents and any and all other documents entered into pursuant thereto.


1.   GRANT OF SECURITY.


Grantor, in consideration of the indebtedness secured by this Deed of Trust,
irrevocably bargains, sells, grants, mortgages, transfers, conveys, assigns and
warrants to Trustee, IN TRUST, WITH POWER OF SALE, AND RIGHT OF ENTRY AND
POSSESSION for the benefit and security of Beneficiary, all Grantor's ex1stmg
and future rights, titles, interests, estates, powers and privileges in or to
the following (collectively the "Collateral"):



Deed of Trust
(ORM Timber Fund III (REIT) lnc./Note No. 6214502)


 
2

--------------------------------------------------------------------------------

 


1.1          Property.


a.   That certain real property located in Siskiyou County, State of California,
more particularly described on Exhibit A attached hereto and incorporated herein
(the "Land").
 
b.   All buildings, wells and other improvements now or hereafter located on the
Land, including, but not limited to, the Fixtures (as defined below), Timber (as
defined below) and all other equipment, machinery, appliances and other articles
attached to such buildings and other improvements (collectively the
"Improvements");
 
c.   All fixtures (including without limitation, goods that are or become so
related to the Land that an interest in them arises under the real estate law)
and any additions or replacements (collectively the "Fixtures") now or hereafter
located on, attached to, installed in or used in connection with the Land;
 
d.   All timber (aka "forest tree species"), whether standing or down, cut or
under contract to be cut, now or hereafter growing or located on the Land, and
whether or not said timber is merchantable, all logs, lumber and forest products
of any nature, all proceeds and products thereof (the "Timber");
 
e.   All personal property, appliances, equipment and goods now or hereafter
owned or possessed by Debtor located upon, in, or about or used in connection
with said Land or Improvements, including the maintenance thereof, together with
all increases, substitutes, replacements, proceeds and products thereof and
additions and accessions thereto;
 
f.   All rights, rights-of-way, easements, licenses, profits, claims, demands,
privileges, grazing privileges, tenements, hereditaments and appurtenances now
owned or hereafter acquired by Grantor and used in connection with the Land and
the Improvements or as a means of access to either or both, including without
limitation, all rights over the property of third persons which are related
thereto and all unaccrued trespass and surface damage claims appurtenant
thereto, and all written operations plans and all permits and approvals related
to the Land and Improvements;
 
g.   All of Grantor's right, title and interest in and to any land within any
right-of-way of any open or proposed street adjoining the Land, and any and all
sidewalks, alleys, strips and gores of land adjacent to or used in connection
with the Land and Improvements;
 
h.   All of Grantor's existing and future rights in (including without
limitation, royalty and leasehold rights) oil, gas and other mineral rights in
or relating to the Land;
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
3

--------------------------------------------------------------------------------

 
 
i.   All ex1stmg and future leases and subleases relating to the Land and
Improvements or any interest in them, including without limitation, all
deposits, advance rentals and other similar payments, but not including the
Rents, as defined and separately assigned in Paragraph 5;
 
j.   All options to purchase, exchange or lease the Land, Fixtures or
Improvements or any interest in them (and any greater estate in the Land,
Fixtures or Improvements and acquired by exercise of such options);
 
k.   All contracts and policies of insurance and proceeds thereof which may
insure all or any portion of the Collateral against casualties and theft;
 
1.   All Grantor's other existing or future estates, homestead or other claims
or demands, both in law and in equity in the Land and Improvements, including
without limitation,
(i) all awards made for the partial or complete taking by eminent domain, or by
any proceeding or purchase in lieu of eminent domain, of the Land or
Improvements, and (ii) all proceeds, including general intangibles and payment
intangibles, of any insurance covering any of the Collateral; and
 
m.    All cash or non-cash proceeds of the sale, lease, license, exchange or
other disposition of the Collateral, including accounts and general intangibles,
arising therefrom. Proceeds include all subsidy payments, in cash or in kind,
which may be made to Granter by any person, entity or governmental agency,
including but not limited to, payments and entitlements from state and federal
farm programs, as well as any type of property insurance; and any rights arising
out of Land or Improvements, collections and distributions on Land or
Improvements.
 
1.2 Water Assets. All right, title, and interest at any time of Grantor (or any
of its bailees, agents, or instrumentalities), whether now existing or hereafter
arising or acquired, whether direct or indirect, whether owned legally, of
record, equitably or beneficially, whether constituting real or personal
property (or subject to any other characterizations), whether created or
authorized under existing or future laws or regulations, and however arising in,
without limitation, the water, water rights and other assets and items more
specifically described hereinafter (collectively the "Water Assets"). A
description of some Water Assets may also be included with the description of
the Land set forth above or in an exhibit hereto.
 
a.   All water (including any water inventory in storage), water rights and
entitlements, other rights to water and other rights to receive water or water
rights of every kind or nature whatsoever and howsoever evidenced, including but
not limited to the following: (i) the groundwater on, under, pumped from or
otherwise available to the Land, whether as the result of groundwater rights,
contractual rights or otherwise, together with Grantor's right to remove and
extract any such groundwater including any permits, rights or licenses granted
by any governmental authority or agency or any rights granted or created by any
use, easement, covenant, agreement, or contract with any person or entity; (ii)
any rights to which the Land is entitled with respect to surface water, whether
such right is appropriative, riparian, prescriptive, decreed or otherwise and
whether or not pursuant to permit or other governmental authorization, or the
right to store any such water; (iii) any water, water right, water allocation,
distribution right, delivery right, water storage right, or other water-related
entitlement appurtenant or otherwise applicable to the Land by virtue of the
Land being situated within the boundaries of any governmental district or
agency, or within the boundaries of any private water company, mutual water
company, irrigation company, ditch company or other non-governmental entity that
owns, stores, diverts and/or delivers water including, any and all stock,
interest or other rights Grantor has in such entity, including voting or
decision rights, and any and all rights from any entity or other person to
acquire, receive, exchange, sell, lease, or otherwise transfer any Water Assets,
to store, deposit or otherwise create water credits in a water bank or similar
or other arrangement for allocating water , to transport or deliver water , or
otherwise to deal with any Water Asset; and (iv) all water and existing and
future water rights, however evidenced, to the use of water for irrigation ,
livestock and domestic purposes. References to "water" and "water rights" are
used herein in the broadest and most comprehensive sense of the terms. The term
"water" includes water rights and rights to water or whatever rights to money,
proceeds, property or other benefits are exchanged or received for or on account
of any Water Assets or any conservation or other nonuse of water, including
whatever rights are achieved by depositing one's share of any Water Assets in
any water bank or with any water authority, or any other water reallocation
rights.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
4

--------------------------------------------------------------------------------

 

b.   All licenses, permits, approvals, contracts, decrees, rights and interests
to acquire or appropriate any Water Assets, water bank or other credits
evidencing any right to Water Assets, to store, carry, transport or deliver
Water Assets, to sell, lease, exchange, or otherwise transfer any Water Asset,
or to change the point for diversion of water, the location of any Water Asset,
the place of use of any Water Asset, or the purpose of the use of any Water
Asset.
 
c.   All rights, claims, causes of action,judgments, awards, and other judicial,
arbiter or administrative relief in any way relating to any Water Asset.
 
d.   All storage and treatment rights for any Water Asset, whether on or off the
Land or other property of Granter, together with all storage tanks, and other
equipment used or usable in colUlection with such storage and any water bank
deposit credits, deposit accounts or other rights arising on account of the
storage or nonuse of any Water Asset.
 
e.   All irrigation and watering equipment, including all pumps, pumping plants,
storage tanks, pump, motors, electrical generators (all of which are declared to
be fixtures), and all systems, ditches, laterals, conduits, and rights-of-way
used to convey water or to drain the Land, all of which rights are or are hereby
made appurtenant to the Land .
 
f.   All guaranties, warranties, marketing, management or service contracts,
indemnity agreements, and water right agreements, including joint use
agreements, other water related contracts and water reallocation rights, all
insurance policies regarding or relating to any Water Asset.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
5

--------------------------------------------------------------------------------

 
 
g.   All rents, issues, profits, proceeds and other accounts, instruments,
chattel paper, contract rights, general intangibles, deposit accounts and other
rights to payment arising from or on account of any use, nonuse, sale, lease
transfer or other disposition of any Water Asset.


2.             REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties. Grantor represents and warrants to
Beneficiary as follows :


a.   Grantor has represented and warranted to Beneficiary the location of
Grantor's chief executive office; the state of its formation; Grantor's state of
residence; and Grantor's exact legal name is as set forth herein.


b.   Granter is the sole legal and equitable owner of the Collateral;


c.   Except as otherwise previously disclosed to Beneficiary, Grantor has the
exclusive right to harvest any Timber, if any, from the Land and has the
exclusive right to use the appurtenant rights and the operating permits;


d.   Without thereby limiting the generality of the foregoing, and except as
otherwise previously disclosed to Beneficiary, Grantor has not assigned or
granted any harvest or access rights or interests, or sold or leased any part of
the Land or the Improvements , if any, to any other person (individual,
organization or governmental unit);


e.   There are no claims, liens, encumbrances (including judgments , levies and
the like), or security interest ("Liens") covering the Collateral or any part or
item thereof except easements and reservations of record, that are listed on the
title policy delivered by Grantor;


f.   To the best of Grantor's knowledge, and other than have been disclosed to
Beneficiary, there are no federal, state or local laws, regulations, rules or
standards ("Laws"), or permits, orders, injunctions, citations, notices of civil
penalty, restraining orders, judgments or the like issued by any governmental
unit ("Orders") that are now in effect and that would restrict any material use
of the Collateral;


g.   Granter has taken all actions necessary and has duly authorized this Deed
of Trust and it is the legally valid and binding contract of Grantor, and is
enforceable against Grantor in accordance with its terms; and


h.   To the best of Grantor's knowledge, neither the execution of this Deed of
Trust nor the payment and performance of the Secured Obligations will materially
violate any Laws or Orders affecting Grantor or the Collateral or constitute a
breach or Event of Default by Grantor under any agreement, contract, loan
indenture, lease, instrument or like document to which Grantor is a party or the
Collateral is bound.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)

 
6

--------------------------------------------------------------------------------

 


The foregoing representations and warranties will survive and not be merged or
otherwise eliminated by any conveyance, voluntarily or through foreclosure, of
the Collateral to Beneficiary or its nominee . Grantor hereby agrees to
indemnify, defend and hold harmless Beneficiary from and against any and all
claims, loss, liability, damages, liens, penalties, costs and expenses of any
nature or kind whatsoever arising from or related to any misstatement or
omission of any material fact in the foregoing representations and warranties.


3.             SECURED OBLIGATIONS


3.1           Secured Obligations. This Deed of Trust, and the lien it creates,
is made for the purpose of securing the following obligations (collectively the
"Secured Obligations"):


a.   The full and punctual payment of the indebtedness evidenced by that certain
note(s) described below, in favor of Beneficiary (the "Note(s)") with interest
thereon at the rates therein provided which interest rate and payment terms may
be adjusted as provided in the Note(s) and Loan Documents, together with any and
all renewals, modifications, consolidations and extensions of the indebtedness
evidenced by the Note(s), as well as any prepayment fees or penalties provided
for in the Note(s) or as it may be amended to provide for such prepayment fees
or penalties;
 
Note No.
6214502
Date of Note
December 2, 2013
Principal Amount
$17,980,000.00
Final Installment Date
December 1, 2023



b.   Payment and perform ance of the obligations under the Note(s) and Loan
Documents (including future advances) and under any and all other present and
future agreements executed in relation to the Note(s) ;


c.   Payment of such additional sums with interest thereon as may be due to
Trustee or Beneficiary under any provisions of this Deed of Trust;


d.   Payment of all indebtedness and performance of all other obligations which
the then record owner of the Collateral may agree to pay and perform for the
benefit of Beneficiary, and which are contained in a document which recites that
it is secured by this Deed of Trust;


e.   Payment of all amounts advanced by (or on behalf of) Beneficiary or Trustee
to improve, protect or preserve the Collateral or the security of this Deed of
Trust, with interest on such amounts as provided in this Deed of Trust;
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
7

--------------------------------------------------------------------------------

 
 
f.   Payment and performance of all amendments, modifications, extensions,
renewals and replacements of any of the foregoing; and


g.   Payment of charges as allowed by law, when such charges are made for any
Beneficiary statement or other statement regarding the Secured Obligations.


3.2           Separate Indemnities. Notwithstanding the foregoing, this Deed of
Trust does not secure any separate hazardous materials indemnity or any similar
indemnity or indemnities in any of the Loan Documents.


3.3           Indexing. Notice is hereby given that the interest rate, payment
terms or balance due on the Notes(s) may be indexed, adjusted, renewed or
renegotiated.


3.4           Continuing Validity. The continuing validity and priority of this
Deed of Trust for future extensions of credit and advances shall not be impaired
by the fact that at certain times no outstanding indebtedness to Beneficiary or
commitments from Beneficiary to make future extensions of credit or advances
exists.


4.             COVENANTS


4.1          Maintenance, Repair, Alterations. Grantor shall: keep the
Collateral in good condition and repair; complete promptly and in a good and
workmanlike manner, any Improvement that may be constructed on the Land, and
promptly restore in like manner any Improvement that may be damaged or
destroyed, and pay when due all claims for labor performed and materials
furnished for such construction or restoration; comply with all Laws and Orders
of any court or governmental or regulatory body having jurisdiction over
Grantor, the Land or Improvements; comply with any condominium or other plan,
declaration of covenants, conditions and restrictions, and reciprocal easement
agreements to which the Land is subject ("CC&Rs"), any owners' association
articles and bylaws affecting the Land, and such exceptions to title as
evidenced by a preliminary title report on the date of closing, acceptable to
Beneficiary ("Permitted Liens"); keep and maintain abutting grounds, sidewalks,
roads, parking and landscape areas in good, neat order and repair; comply with
the provisions of any leases constituting part of the Collateral; obtain and
maintain in full force and effect all permits necessary for the use, occupancy
and operation of the Collateral; and do any and all other acts, except as
otherwise prohibited or restricted by the Loan Documents, that may be reasonably
necessary to protect or preserve the value of the Collateral and the rights of
Trustee and Beneficiary in it.


Grantor shall not, except upon the prior written consent of Beneficiary, which
shall not be unreasonably withheldor delayed:remove, demolish or materially
alter any of the Improvements, other than to make non-structural repairs in the
ordinary course of business, that preserve or increase the value of the Land;
commit or permit any waste or deterioration of the Collateral; abandon all or
any part of the Collateral or leave the Collateral unprotected, unguarded,
vacant or deserted; or initiate, join in or consent to any change in any zoning
ordinance , general plan, specific plan, private restrictive covenant or other
public or private restriction limiting the uses that may be made of the Land or
Improvements by Grantor.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
8

--------------------------------------------------------------------------------

 
 
4.2   Insurance. Keep all material property useful and necessary in its business
in reasonably good working order and condition (ordinary wear and tear
excepted); maintain with financially sound and reputable insurance companies
casualty, liability, and such other insurance (that may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
normal industry practice; and furnish to the Beneficiary, upon written request,
full information as to the insurance carried.


4.3   Condemnation and Other Awards. Grantor shall take all actions reasonably
required by Beneficiary or Trustee in connection with condemnation or other
taking to defend and protect the interests of Grantor, Beneficiary and/or
Trustee in the Land. Beneficiary shall be entitled to participate in, control
and be represented by counsel of its choice in such proceeding. All condemnation
proceeds shall first be applied to reimburse Beneficiary and Trustee for all
their reasonable costs and expenses, including reasonable attorneys' fees,
incurred in connection with the collection of such award or settlement. The
balance of such award or settlement shall be applied by Beneficiary against the
Secured Obligations in such order as Beneficiary may determine.


4.4   Taxes, Assessments and Utilities. Grantor shall pay, prior to delinquency,
all of the following: all general and special real property taxes and
assessments imposed on the Land; all other taxes, assessments and charges
assessed on the Land (or on the owner and/or operator of the Land) that create
or may create a lien on the Land (or on any Improvement or Fixture used in
connection with the Land); including, without limitation, non-governmental
levies and assessments under applicable covenants, conditions and restrictions;
and all business taxes.


Grantor shall promptly pay all gas, irrigation, electricity, water, sewer and
other utility charges incurred for the benefit of the Collateral or that may
become a lien against the Collateral; and all other similar public or private
assessments and charges relating to the Collateral, regardless of whether or not
any such charge is or may become a lien on the Collateral.


4.5   Liens. Grantor shall not cause, incur or permit to exist any Liens upon
all or any part of the Collateral or any interest in the Collateral other than
Permitted Liens. Grantor shall pay and promptly discharge, at Grantor's sole
cost and expense, all such Liens.


4.6   Sale or Lease of Collateral: Due on Sale Clause. Grantor shall not sell,
lease, sublease or otherwise transfer all or any part of the Collateral or any
interest in it, without the prior written consent of Beneficiary, which consent
may be granted or withheld in Beneficiary's sole and absolute discretion. No
sale, lease or other transfer shall relieve Grantor from primary liability for
its obligations under the Loan Documents or relieve any guarantor from any
liability under any guaranty. Upon any such transfer to which Beneficiary does
not consent , Beneficiary at its option may, without prior notice, declare all
Secured Obligations immediately due and payable without presentment, demand,
protest or further notice of any kind, and may exercise all rights and remedies
provided in this Deed of Trust, in the other Loan Documents or under applicable
law.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
9

--------------------------------------------------------------------------------

 
 
4.7   Inspections and Property Valuations. Grantor authorizes Beneficiary and
its agents, representatives and employees, upon reasonable notice to Grantor, to
enter at any time upon any part of the Collateral for the purpose of inspecting
the Collateral. Grantor agrees to pay the costs and expenses of Beneficiary
incurred in such inspections and examinations, including without limitation,
Beneficiary's attorneys' fees, if such inspection was made necessary because of
an Event of Default, whether the services are provided by Beneficiary's
employees, agents or independent contractors. Any inspection or review by
Beneficiary is solely for Beneficiary's benefit to protect Beneficiary's
security and preserve Beneficiary's rights under this Deed of Trust. No
inspection by Beneficiary shall constitute a waiver of any Event of Default.
Grantor shall cooperate in allowing Beneficiary or its agents reasonable access
to the Collateral for the purpose of performing any subsequent valuation ,
whether it is in the form of an appraisal or any other method of valuing the
Collateral. Granter shall pay promptly to Beneficiary , on demand, the costs of
any such subsequent valuation, whether performed by employees, agents, or
independent contractors of Beneficiary.


4.8   Defense of Actions. Grantor shall notify Beneficiar y of any action or
proceeding purporting to affect (a) the security of this Deed of Trust, (b) all
or any part of the Collateral or any interest in it, (c) any additional or other
security for the Secured Obligations, or (d) the interests, rights, powers or
duties of Beneficiary or Trustee under this Deed of Trust. Grantor, at no cost
or expense to Beneficiary or Trustee, shall appear in and defend the same. If
Beneficiary or Trustee elects to become or is made a party to such action or
proceeding, Grantor shall indemnify, defend and hold Trustee and Beneficiary
harmless from all related liability, damage, cost and expense reasonably
incurred by either Trustee or Beneficiary, whether or not such action or
proceeding is prosecuted to judgment or decision.


4.9   Protection of Security. If Granter fails to make any payment or to do any
act required by this Deed of Trust or any of the other Loan Documents,
Beneficiary and/or Trustee may do so. Beneficiary or Trustee may decide to do
so, each in its own discretion, without obligation to do so, without further
notice or demand, and without releasing Grantor in such manner and to such
extent as either may reasonably deem necessary to protect the security of this
Deed of Trust.


4.10         Beneficiary's Powers. If Grantor fails to pay any sum, other than
principal and interest on the Secured Obligations, or to perform or comply with
any other obligation required by any Loan Document, Beneficiary at its election
may pay such sum or comply with such obligation . Without affecting the
liability of Granter or any other person liable for the payment of any Secured
Obligation, and without affecting the lien or charge of this Deed of Trust,
Beneficiary may, from time to time, do any of the following: (a) release any
person so liable, (b) release or reconvey all or any part of the Collateral, (c)
take or release any other or additional security for any Secured Obligation, or
(d) make arrangements with debtors in relation to the Secured Obligations.
Waiver by Beneficiary of any right or remedy as to any transaction or occurrence
shall not be deemed to be a waiver of any future transaction or occurrence. By
accepting full or partial payment or performance of any Secured Obligation after
due or after the filing of a notice of default and election to sell, Beneficiary
shall not have thereby waived its right to (i) require prompt payment and
performance in full, when due, of all other Secured Obligations, (ii) declare a
default for failure to so pay or perform, or (iii) proceed with the sale under
any notice of default and election to sell previously given by Beneficiary, or
as to any unpaid balance of the indebtedness secured by this Deed of Trust.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
10

--------------------------------------------------------------------------------

 
 
4.11          Reimbursement of Costs, Fees and Expenses: Secured by Deed of
Trust. Grantor shall pay, on demand, to the maximum allowable under applicable
law, all reasonable costs, fees, expenses, advances, charges, losses and
liabilities paid or incurred by Beneficiary and/or Trustee in administering this
Deed of Trust, the collection of the Secured Obligations, and Beneficiaris or
Trustee's exercise of any right, power, privilege or remedy under this Deed of
Trust. Fees, costs and expenses of attorneys shall include the reasonable fees
and disbursements of Beneficiary's outside and staff counsel and of any experts
and agents, and including such fees incurred in the exercise of any remedy (with
or without litigation), in any proceeding for the collection of the Secured
Obligations, in any foreclosure on any of the Collateral, in protecting the lien
or priority of any Loan Document, or in any litigation or controversy connected
with the Secured Obligations, including any bankruptcy, receivership, injunction
or other proceedin g, or any appeal from or petition for review of any such
proceeding.


5.      RENTS, ISSUES AND PROFITS


5.1   Assignment of Rents, Issues and Profits. Grantor absolutely,
unconditionally and irrevocably assigns and transfers to Beneficiary all of its
right, title and interest in and to all rents, issues, profits, royalties,
income and other proceeds and similar benefits derived from the Collateral
(collectively the "Rents"), and gives to Beneficiary the right, power and
authority to collect such Rents. Grantor irrevocably appoints Beneficiary its
true and lawful attorney-in-fact, at the option of Beneficiary, at any time and
from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions, and or sue, in its name or in Grantor's name, for
all Rents, and to apply them to the Secured Obligations. Beneficiary hereby
grants to Grantor a license to collect and retain Rents (but not more than one
month in advance unless the written approval of Beneficiary has first been
obtained) so long as an Event of Default shall not have occurred and be
continuing. The assignment of the Rents is intended to be an absolute assignment
from Grantor to Beneficiary and not merely the passing of a security interest.
This assignment of Rents is intended to be specific, perfected and choate upon
recording.


5.2   Collection Upon Defa ult. Upon the occurrence of an Event of Default,
Grantor's license to collect the Rents shall automatically terminate. Upon such
termination, Beneficiary may , at any time, either in person, by agent or by a
receiver appointed by a court, and without regard to the adequacy of any
security for the Secured Obligations, do any of the following: (a) enter upon
and take possession of all or any part of the Collateral; (b) with or without
taking possession of the Collateral in its own name, sue for or otherwise
collect Rents (including those past due and unpaid, and all prepaid Rents and
all other security or other deposits paid by tenants to Grantor); and (c) apply
the Rents (less costs and expenses of operation and collection, including,
without limitation, attorneys' fees, whether or not suit is brought or
prosecuted to judgment) to any Secured Obligation, and in such order as
Beneficiary may determine, even if payment or performance of said Secured
Obligation may not then be due. Grantor agrees that, upon the occurrence of any
Event of Default, Grantor shall promptly deliver all Rents and security deposits
to Beneficiary.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
11

--------------------------------------------------------------------------------

 
 
5.3   Further Assignments. Upon Beneficiary's demand from time to time, Grantor
shall execute and deliver to Beneficiary recordable assignments of Grantor's
interest in any and all leases, subleases, contracts, rights, licenses and
permits now or hereafter affecting all or any part of the Land. Beneficiary may,
at its option, exercise its rights under this Deed of Trust or any such specific
assignment and such exercise shall not constitute a waiver of any right under
this Deed of Trust or any such specific assignment.


6.      DEFAULT AND REMEDIES


6.1   Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default ("Event of Default") under this
Deed of Trust: Grantor fails to pay any amount owing under this Deed of Trust
when due; Grantor fails to pay any taxes, insurance premiums, assessments or
rents required under this Deed of Trust; Grantor fails to observe or perform any
other obligation contained in this Deed of Trust; the occurrence of an Event of
Default under any other Loan Document; all or any portion of the Improvements or
Fixtures are destroyed by fire or other casualty and Grantor fails to satisfy
restoration conditions; or all or any material part of the Land or other
Collateral is condemned, taken in eminent domain, seized or appropriated by any
governmental or quasi-governmental agency or entity.


6.2   Acceleration Upon Default: Additional Remedies. Upon the occurrence of an
Event of Default, Beneficiary may, at its option, exercise all of the applicable
rights and remedies set forth herein and in the other Loan Documents and, in
addition, declare all Secured Obligations to be immediately due and payable
without any presentment, demand, protest or further notice of any kind; and
whether or not Beneficiary exercises any said right or remedy. Beneficiary may:
(a) either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its Collateral enter upon and take possession of all or part of the
Collateral, in its own name or in the name of Trustee. The entering and taking
possession of the Collateral, the collection of Rents and their application to
the Secured Obligations shall not cure or waive any Event of Default or notice
of default or invalidate any act done in response to them. Regardless of whether
possession of the Collateral or the collection, receipt and application of any
of the Rents is by Trustee, Beneficiary or a receiver, Trustee or Beneficiary
shall be entitled to exercise every right provided for in the Loan Agreement and
other Loan Documents or by law upon occurrence of any Event of Default,
including the right to exercise the power of sale; (b) commence an action to
foreclose this Deed of Trust, appoint a receiver, or specifically enforce any of
the covenants contained in this Deed of Trust; (c) deliver to Trustee a written
declaration of default and demand for sale, and a written notice of default and
election to sell the Collateral, which notice Trustee or Beneficiary shall cause
to be recorded in the official records of each County in which the Land is
located; (d) exercise all of the rights and remedies available to a secured
party under the applicable Uniform Commercial Code in such order and in such
manner as Beneficiary, in its sole discretion, may determine, including without
limitation, requiring Grantor to assemble the Collateral and make the Collateral
available to Beneficiary at a reasonably convenient location. The expenses of
retaking, holding, preparing for sale or the like shall include reasonable
attorneys' fees and other expenses of Beneficiary and Trustee and shall be
secured by this Deed of Trust; and/or (e) exercise all other rights and remedies
provided in this Deed of Trust, in any other Loan Document or other document or
agreement now or hereafter securing all or any portion of the Secured
Obligations, or as provided by law or in equity.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
12

--------------------------------------------------------------------------------

 
 
6.3   Appointment of Receiver. Upon the occurrence of an Event of Default under
this Deed of Trust, Beneficiary, without notice to Grantor, and without regard
to the then value of the Collateral or the interest of Grantor in it, shall have
the right to enter the Land in person or to apply to any court having
jurisdiction to appoint a receiver or receivers of the Land, Fixtures or
Improvements. Grantor irrevocably consents to such appointment and waives notice
of any such application. The actions that Beneficiary or such receiver may take
in connection with such entry may include, but are not limited to (a) modifying,
compromising obligations under, terminating and implementing remedies with
respect to any assigned leases or subleases, and (b) entering into, modifying or
terminating any contractual arrangements, subject to Beneficiary's right at any
time to discontinue any of the same without liability. Beneficiary is further
authorized by this provision to request the court to appoint a general receiver
and to empower the receiver to (i) sell or lease all or any portion of the Land,
Fixtures or Improvements, (ii) collect and apply to the outstanding balances of
the Secured Obligations all sales or lease proceeds, or hold the proceeds
pending a court order approving the receiver's final report and account, and
(iii) hold the collections as cash collateral pending such court order or
foreclosure sale. Any such receiver(s) shall also have all the usual powers and
duties of receivers in similar cases and all the powers and duties of
Beneficiary in case of entry as provided in this Deed of Trust, and shall
continue to exercise all such powers until the date of confirmation of sale of
the Land, Fixtures or Improvements, unless such receivership is sooner
terminated. IfBeneficiary elects to enter or take possession of the Land,
Fixtures or Improvements, it will not assume any liability to Grantor or any
other person for operation or maintenance of the Land, Fixtures or Improvements,
and Grantor expressly waives any such Beneficiary liability.


6.4   Application of Funds After Default. Except as otherwise provided in this
Deed of Trust, upon the occurrence of an Event of Default, Beneficiary may at
any time, with notice to Grantor if providing such notice will not adversely
delay the exercise of Beneficiary's rights or remedies, apply to any Secured
Obligation, in such manner and order as Beneficiary may elect, even if such
Secured Obligation may not yet be due, any amounts received and held by
Beneficiary to pay insurance premium or taxes or as Rents, or as insurance or
condemnation proceeds, and all other amounts received by Beneficiary from or on
account of Grantor or the Collateral, or otherwise. The receipt , use or
application of any such amounts shall not affect the maturity of any Secured
Obligation, any of the rights or powers of Beneficiary or Trustee under the
tenns of any Loan Document, or any of the obligations of Grantor or any
guarantor under any Loan Document; or waive any Event of Default or notice of
default under the Loan Documents; or invalidate any act of Trustee or
Beneficiary.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
13

--------------------------------------------------------------------------------

 
 
6.5   Remedies Not Exclusive. Trustee and Beneficiary shall each be entitled to
enforce payment and perfonnance of any Secured Obligation and to exercise all
rights and powers under this Deed of Trust or any other Loan Document or other
agreement or any law, even if some or all of the Secured Obligations may be
otherwise secured, whether by guaranty, deed of trust, mortgage, pledge, lien,
assignment or otherwise. Trustee and Beneficiary shall each be entitled to
enforce this Deed of Trust and any other security for the Secured Obligations
held by Beneficiary or Trustee in such order and manner as they may in their
absolute discretion detennine. No remedy conferred upon or reserved to Trustee
or Beneficiary is intended to be exclusive of any other remedy in this Deed of
Trust, and other agreement, or at law, but each shall be cumulative and in
addition to every other remedy available to Beneficiary. Every power or remedy
given by any of the Loan Documents to Trustee or Beneficiary or to which either
of them may be otherwise entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Trustee or Beneficiary, and either of them may pursue inconsistent remedies.
Granter may be joined in any action brought by Beneficiary to foreclose under or
otherwise enforce this Deed of Trust.


6.6   Foreclosure By Power of Sale. Upon receipt of notice from Beneficiary ,
Trustee shall cause to be recorded, published and delivered to Grantor such
notice of default and election to sell as is then required by law. After such
lapse of time, recordation of notice of default, and giving of notice of sale as
are required by law, Trustee shall, without demand on Granter, sell the Land,
Fixtures and Improvements at the time and place of sale fixed by it in said
notice of sale, or as lawfully postponed. Trustee may sell the Land, Fixtures
and Improvements either as a whole, or in separate lots or parcels or items and
in such order as Beneficiary may direct Trustee to so do, at public auction to
the highest bidder for cash in lawful money of the United States payable at the
time of sale. A sale of less than the whole of the Land, Fixtures or
Improvements or any defective or irregular sale made under this Deed of Trust
shall not exhaust the power of sale provided for in this Deed of Trust ; and
subsequent sales may be made until all the Secured Obligations have been
satisfied, or the entire Land, Fixtures or Improvements sold, without defect or
irregularity. Trustee shall deliver to such purchaser or purchasers its good and
sufficient deed conveying the Land, Fixture or Improvement so sold, but without
any covenant or warrant, express or implied .
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
14

--------------------------------------------------------------------------------

 
 
After deducting all fees, costs and expenses incurred by Beneficiary or Trustee
in connection with such sale, including costs of evidence of title up to the
maximum allowed by applicable law, Beneficiary shall apply the proceeds of sale
to payment of (a) first, all amounts expended under the terms of this Deed of
Trust which are not then repaid, with accrued interest at the Default Interest
Rate; (b) second, all other Secured Obligations; and (c) the remainder, if any,
to the person or persons legally entitled.


7.      MISCELLANEOUS


7.1   Amendments. This instrument cannot be waived, modified, discharged or
terminated except in writing signed by the party against whom enforcement of
such changes is sought.


7.2   Waivers. Grantor waives, to the extent permitted by law, (a) the benefit
of all laws (whenever enacted) providing for any appraisal before sale of any
portion of the Collateral, (b) all rights of valuation, appraisal, stay of
execution, notice of election to mature or declare due the whole of the Secured
Obligations and marshaling in the event of foreclosure of this Deed of Trust,
and (c) all rights and remedies that Grantor may have under the laws of the
State of Washington regarding the rights and remedies of sureties. Further,
Grantor hereby waives, to the fullest extent permitted by law, the right to
plead, use or assert any statute of limitations as a plea, defense or bar to any
Secured Obligation, or to any complaint or other pleading or proceeding filed,
instituted or maintained for the purpose of enforcing this Deed of Trust or any
rights under it.


7.3   Further Assurances. Grantor agrees to do or cause to be done such further
acts and things and to execute and deliver or to cause to be executed and
delivered such additional assignments, agreements, powers and instruments as
Beneficiary or Trustee may reasonably require to: (a) correct any defect, error
or omission in this Deed of Trust or the execution or acknowledgment of this
Deed of Trust, (b) subject to the lien of this Deed of Trust any of Grantor's
properties covered or intended to be covered by this Deed of Trust, (c) perfect,
maintain and keep valid and effective such lien, (d) carry into effect the
purposes of this Deed of Trust, or (e) better assure and confirm to Beneficiary
or Trustee their respective rights, powers and remedies under this Deed of
Trust.


7.4   Notices. All notices, demands, approvals and other communications shall be
made in writing to the appropriate party at the address set forth in the first
paragraph of this Deed of Trust. All such notices shall be made in accordance
with the Loan Agreement.


7.5   Headings. Article and section headings are included in this Deed of Trust
for convenience of reference only and shall not be used in construing this Deed
of Trust.


7.6   Severability. Every provision of this Deed of Trust is intended to be
severable. The illegality, invalidity or unenforceability of any provision of
this Deed of Trust shall not in any way affect or impair the remaining
provisions of this Deed of Trust, which provisions shall remain binding and
enforceable.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
15

--------------------------------------------------------------------------------

 
 
7.7   Subrogation. To the extent that proceeds of the Secured Obligations are
used , either directly or indirectly, to pay any outstanding lien, charge or
prior encumbrance against the Collateral, Beneficiary shall be subrogated to any
and all rights and liens held by any owner or holder of such outstanding liens,
charges and prior encumbrances, regardless of whether such liens, charges or
encumbrances are released.


7.8   Governing Law. This Deed of Trust shall be governed by, and construed in
accordance with, the substantive laws of the State of Washington, except where
the location of the Land may require the application of the laws of another
state or where federal laws, including the Farm Credit Act of 1971, as amended,
may be applicable.


7.9   Interpretation. In this Deed of Trust the singular shall include the
plural and the masculine shall include the feminine and the neuter and vice
versa, if the context so requires; and the word "person" shall include
corporation, partnership or other form of association. Any reference in this
Deed of Trust to any document, instrument or agreement creating or evidencing an
obligation secured hereby shall include such document, instrument or agreement
both as originally executed and as it may from time to time be modified. The
term "Trustors" shall be synonymous with the term "Grantors" as used in any of
the laws of the state in which the Collateral is situated.


7.10          Successors and Assigns. This Deed of Trust applies to, inures to
the benefit of and binds all parties to this Deed of Trust, their heirs,
legatees, devisees, administrators , executors, successors and assigns.


7.11          Securitv Agreement. This Deed of Trust constitutes a security
agreement for all purposes under the Uniform Commercial Code in effect in the
State(s) where the Grantor resides. Grantor hereby authorizes Beneficiary to
file, at any time, one or more financing statements and any amendments and
continuations thereof, describing any personal property or fixtures described
herein, without further signature of Grantor. In addition to all other rights
and remedies provided for in this Deed of Trust, Beneficiary shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code.


7.12          Fixture Filing and Financing Statement. This Deed of Trust is
intended to serve as a Fixture filing covering Fixtures, Timber and as-extracted
collateral and as a financing statement covering timber to be cut pursuant to
the terms of the applicable Uniform Commercial Code. This Deed of Trust is to be
recorded in the real estate records of each County in which the Land is located.
In that regard, Grantor is Debtor and Beneficiary is Secured Party.


7.13          Trust Irrevocable. The trust created by this Deed of Trust is
irrevocable by Grantor. All Secured Obligations shall be paid without notice,
demand, counterclaim, setoff, deduction or defense and without abatement,
suspension , deferment , diminution or reduction . Grantor waives all rights
conferred by statute or otherwise to any abatement, suspension, deferment,
diminution or red uction of any Secured Obligation .
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
16

--------------------------------------------------------------------------------

 
 
7.14           Acceptance By Trustee. Trustee accepts this trust when this Deed
of Trust, duly executed and acknowledged, is made a public record as provided by
law.


7.15          Reconveyance By Trustee. Trustee shall reconvey the Land, Fixtures
or Improvements, without warrant, to the person or persons legally entitled to
it upon (a) written request of Beneficiary stating that all Secured Obligations
have been paid and fully performed, which shall be in substantially the form of
Exhibit B attached hereto and incorporated herein, (b) surrender by Beneficiary
of this Deed of Trust, and (c) payment by Grantor of Trustee's fees and the
costs and expenses of executing and recording any requested reconveyance. The
grantee in any such reconveyance may be described as "the person or persons
legally entitled thereto ."


7.16          Trustee's Powers. Upon written request of Beneficiary, Trustee may
(a) reconvey all or any part of the Land, Fixtures or Improvements, (b) consent
in writing to the making of any map or plat thereof, (c) join in granting any
easement thereon, or (d) join in any extension agreement, agreement
subordinating the lien or charge hereof, or other agreement or instrument
relating hereto or to all or any part of the Collateral. Trustee may take such
action at any time, and from time to time, without liability and without notice,
and without affecting the personal liability of any person for payment of the
indebtedness or the performance of any other Secured Obligation or the effect of
this Deed of Trust upon the remainder of the Collateral. Any Trustee lawfully
appointed by Beneficiary as a substitute or successor Trustee shall succeed to
all the powers and duties of Trustee named herein.


7.17          WAIVER OF JURY TRIAL. GRANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT OR ANY OTHER LOAN DOCUMENTS AND
ANY FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING
ACTIONS RELATING TO THIS LOAN DOCUMENT AND AN Y OTHER LOAN DOCUMENTS. THE
PARTIES INTEND THAT THIS JURY WAIVER WILL BE ENFORCED TO THE MAXIMUM EXTENT
ALLOWED BY LAW.


7.18          Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which, when executed, shall be deemed to. be an original,
and all of which together shall be deemed to be one and the same instrument.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor has duly executed this Deed of Trust as of the date
first above written.


GRANTOR:
ORM Timber Fund III (REIT) Inc.
By:   Olympic Resource Management LLC, its Manager By:

  By: Pope MGP, Inc., its Managing Member         graphic
[davidnunes_signature.jpg]   By:  David L.Nunes    Its:  President and CEO 





STATE OF WASHINGTON



County of Kitsap


On December 2, 2014 before me, (here insert name and the title of the officer),
president and CEO of ORM Timber Fund III (REIT), personally appeared David L.
Nunes who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of Washington
that the foregoing paragraph is true and correct.


 

graphic [seal.jpg] 
WITNESS my hand and official seal.
graphic [seananncard_signature.jpg] 
Notary Public for the State of Washington
Residing at Kitsap County
My commission expires 10-09-2016
Printed Name Seanann Card
 
 

 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
18

--------------------------------------------------------------------------------

 
 
Beneficiary acknowledges that this Deed of Trust is subject to a security
interest in favor of CoBank, FCB (Bank) and by its acceptance hereto and
pursuant to and in confirmation of certain agreements and assignments by and
between Beneficiary and Bank, does assign, transfer, and set over the same unto
Bank, its successors and assigns, to secure all obligations of Beneficiary to
Bank, provided that pursuant to such agreements and assignments Beneficiary has
authority to perform all loan servicing and collection actions and activities
hereunder, including without limitation thereto, releasing in whole or in part
and foreclosing judicially or otherwise this Deed of Trust until the Bank, by
instrument recorded in the office in which this Deed of Trust is recorded,
revokes such authority.

 
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
PROPERTY DESCRIPTION




PARCEL ONE:
 
Section 1: The Southeast Quarter (SE 1/4), Township 40 North Range 1 West M.D.M.
 
APN: 028-320-010
 
PARCEL TWO:
 
Section 12:All, Township 40 North Range 1 West M.D.M.
 
APN:028-320-020
 
PARCEL THREE:
 
Section 1: The East Half of the Southeast Quarter (E 1/2 SE 114), Township 41
North Range 1
 
West M.D.M
 
APN: 019-550-030
 
PARCEL FOUR:
 
Section 10: The East Half of the Southeast Quarter (E 112 SE 1/4), Township 41
North Range 1
 
West M.D.M. APN:019-
 
550-040
 
PARCEL FIVE:
 
Section I 1: AN, Township 41 North Range 1 West M.D.M.
 
APN: 019-550-050
 
PARCEL SIX:
 
Section 12: All, Township 41 North Range 1 West M.D.M.
 
APN: 019-550-060
 
PARCEL SEVEN:
 
Section 13: All, Township 41 North Range 1 West M.D.M.
 
APN: 019-580-040
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
20

--------------------------------------------------------------------------------

 

PARCEL EIGHT:
 
Section 14:All, Township 41 North Range 1 West M.D.M.
 
APN: 019-580-030
 
PARCEL NINE:
 
Section 15: The East Half (E 1/2), Township 41 North Range 1 West M.D.M.
 
APN: 019-580-020
 
PARCEL TEN:
 
Section 16: All, Township 41 North Range 1 West M.D.M.
 
APN: 019-570-030
 
PARCEL ELEVEN:
 
Section 17: The Northeast Quarter of the Northeast Quarter (NE 1/4 NE 1/4); The
South
Three-Fourths (S 3/4), Township 41 North Range 1 West M.D.M.


APN: 019-570-020
 
PARCEL TWELVE:
 
Section 18: The Northwest Quarter of the Northeast Quarter (NW 114 NE 114); The
South Half of the Northeast Quarter (S 1/2 NE 1/4); The West Half (W 1/2); the
Southeast Quarter (SE 114), Township 41 North .Range 1 West M.D.M.
  
APN:019-570-050 & 070
 
PARCEL THIRTEEN:
 
Section 19:All, Township 41 North Range 1 West M.D.M.
 
APN: 019-570-100
 
PARCEL FOURTEEN:
 
Section 20: All, Township 41 North Range 1 West M.D.M.
 
APN: 019-570-060 & 110
 
PARCEL FIFTEEN:
 
Section 21: All, Township 41 North Range 1 West M.D.M.
 
APN: 019-570-040 & 120
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
21

--------------------------------------------------------------------------------

 
 
PARCEL SIXTEEN:
 
Section 22: All, Township 41North Range I West M.D.M. APN:019-580-
 
100 & 050
 
PARCEL SEVENTEEN :
 
Section 23: The North Half (N 112), Township 41 North Range 1 West M.D.M.
 
APN: 019-580-080
 
PARCEL EIGHTEEN:
 
Section 24: The Northeast Quarter (NE 1/4); The North Half of the Northwest
Quarter (N 1/2 NW 114); The Southwest Quarter of the Northwest Quarter (SW 1/4
NW 114), Township 41 North Range 1West M.D.M.
 
APN:019-580-090 &120
 
PARCEL NINETEEN:
  
Section 28: The Northwest Quarter (NW 114); The East Half of the Southwest
Quarter (E 1/2 SW 114), Township 41 North Range 1 West M.b.M.
 
APN: 019-600-040
 
PARCEL TWENTY:
 
Section 29: The Northeast Quarter (NE 1/4), Township 41 North Range 1 West
M.D.M.
 
APN : 019-600-030
 
PARCEL TWENTY ONE:
 
Section 31:The West Half (W 1/2);The West Half of the Southeast Quarter (W 1/2
SE 114), Township 41 North Range 1 West M.D.M.
  
APN:019-600-020
 
PARCEL TWENTY TWO:
 
Section 36: All, Township 42 North Range l West M.D.M.


APN: 019-530-040
 
PARCEL TWENTY THREE:


Section 12:The Northeast Quarter of the Northeast Quarter (NE 114 NE 1/4); The
South Half of the Northeast Quarter (S 1/2NE 114); The Southeast Quarter of the
Northwest Quarter (SE 114NW 1/4);the South lfalf (S 1/2), Township 41 North
Range 2 West M.D.M.
 
APN: 019-370-040
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
22

--------------------------------------------------------------------------------

 
 
PARCEL TWENTY FOUR:


Section 14: The South Half of the Northeast Quarter (S 112 NE 114); The East
Half of the Southwest Quarter (E 112 SW 114);The Southeast Quarter (SE 114),
Township 41 North Range 2 West M.D.M.
 
APN 019-400-030
 
PARCEL TWENTY FIVE:
 
Section 15: The South Half (S 1/2), Township 41 North Range 2 West M.D.M.
 
APN: 019-400-020
 
PARCEL TWENTY SIX:
 
Section 24: All, Township 41 North Range 2 West M.D.M.
 
APN: 019-400-060
 
PARCEL TWENTY SEVEN:
 
Section 36: All, Township 41 North Range 2 West M.D.M.
 
APN: 019-410-040
 
PARCEL TWENTY EIGHT:
 
Section 7: All, Township 40 North Range 1 East M.D.M.
 
APN: 027-020-020 & 060
 
PARCEL TWENTY NINE:


Section 18: Government Lots 1 and 4; The North Half of the Northeast Quarter (N
112 NE 114), Township 40 North Range 1 East M.D.M.
 
APN: 027-030-010 & 020
 
PARCEL THIRTY:
 
Section 4: All, Township 41 North Range 1 East M.D.M.
 
APN: 018-140-040
 
PARCEL THIRTY ONE:


Section 5: All (Which is a portion of "Parcel One" as said Parcel is described
in that certain boundary line adjustment, recorded April 27, 1999, as Instrument
No. 1999042705007, Siskiyou County Records). Township 41 North Range 1 East
M.D.M.
 
APN: 018-140-030
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
23

--------------------------------------------------------------------------------

 
 
PARCEL THIRTY TWO:


Section 6: Government Lots 1,4, 5, 6; The South Half of the Northeast Quarter (S
1/2NE 1/4); The Southeast Quarter {SE 1/4), Township 41 North Range 2 East
M.D.M.
 
APN: 018-140-020
 
PARCEL THIRTY THREE:
 
Section 7: All, Township 41 North Range 1 East M.D.M.
 
APN: 018-140-050
 
PARCEL THIRTY FOUR:
 
Section 8: All, Township 41 North Range 1 East M.D.M.
 
APN: 018-140-060
 
PARCEL THIRTY FIVE:
 
Section 16: All, Township 41 North Range 1 East M.D.M.
 
APN: 018-160-030
 
PARCEL THIRTY SIX:
 
Section 18: All, Township 41 North Range 1 East M.D.M.
 
APN: 018-160-010
 
PARCEL THIRTY SEVEN:
 
Section 19: All, Township 41 North Range 1 East M.D.M.
 
APN: 018-160-060
 
PARCEL THIRTY EIGHT:
 
Section 20: The West Half of the Southwest Quarter (W 1/2 SW 1/4), Township 41
North Range 1 East M.D.M.
 
APN: 018-160-070
 
PARCEL THIRTY NINE:
 
Section 28: The West Half (W 1/2), Township 41 North Range 1 East M.D.M.
 
APN: 018-180-050
 
PARCEL FORTY:


Section 29: All, Township 41 North Range 1 East M.D.M.


APN: 018-180-010
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
24

--------------------------------------------------------------------------------

 
 
PARCEL FORTY ONE:
 
Section 32: The Northeast Quarter (NE 114), Township 41 North Range 1 East
M.D.M.
 
APN: 018-180-060
 
PARCEL FORTY TWO:


Section 30: The Southeast Quarter of the Northeast Quarter (SE 1/4 NE 1/4); The
Northeast Quarter of the Southeast Quarter (NE 1/4 SE 114); The South Half of
the Southeast Quarter (S 112 SE 114), Township 42 North Range 1 East M.D.M.
  
APN:018-120-080
 
PARCEL FORTY THREE:
 
Section 32: The Southeast Quarter of the Southwest Quarter (SE 114 SW 114); The
Southeast Quarter (SE 1/4),
 
Excepting therefrom all that portion lying Northerly and Easterly of the
following described line:
 
Beginning at the center Quarter of said Section 32, thence on and along the
East-West Quarter Section Lme, South 89° 13'07'' East, a distance of 284. l2
feet, to the centerline of a gravel road; thence.,, leaving said East-West
Quarter Section Line, on and along the centerline of said gravel road, tne
following courses; South 26° 52' 13''East, a distance of 64.26 feet; South 01°
06' 59" West , a distance of 87.18 feet; South 26° 02' 02" West, a distance of
216.38 feet; South 08° 56' 37" East, a distance of324.77 feet; South 45° 45' 20"
East, a distance of 227.43 feet; South 39° 52' 0411 East, a distance of 421.06
feet; South 46° 37' 1111 East, a distance of 708.94 fee South 38° 17' 43" East,
a distance of 646.52 feet; South 27° 23' 30" East, distance of 439.03 feet; outh
08° 40' 26" East, a distance of 88.81 feet, to the centerline of Pilgrim Creek
Road Q.(oad Ml l); thence, leaving the centerline of said gravel road, on and
along the centerline of said P1lw.i!_n Creek Road, North 68° 41' 42" East, a
distance of 858.76 feet, to the East Section Line of said Section 32; thence,
leavinR the centerline of said Pilgrim Creek Road, on and along said East
Section Line, South 00° 24' 02 West,a distance of385.67 feet, more or less, to
the Southeast comer of said Section 32.


(Which is a portion of "Parcel One" as said Parcel is described in that certain
boundary line aqjustment, recorded April 27, 1999, as Instrument No.
1999042705007, Siskiyou County Records)
 
Township 42 North Range 1 East M.D.M.
 
APN: 018-120-140
 
PARCEL FORTY FOUR:


Access easement granted pursuant to the Easement dated June 24, 1981 between
United States of America, as grantor and Champion International Corporation, as
grantee, recorded in Volume 921 at Page 292 et seq.
 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
25

--------------------------------------------------------------------------------

 
 
PARCEL FORTY FIVE:


Access easement granted pursuant to the Indenture dated April 7? 1982 between
Southern Pacific Land Company, as grantor and Champion International
Corporation, as grantee, recorded in Volume 945 at Page 155 et seq.


PARCEL FORTY SIX:


Access easement granted pursuant to the Easement dated November 4, 1981 between
United States of America, as grantor and Champion International Corporation, as
grantee, recorded inVolume 1018 at Page 488 et seq.
 
PARCEL FORTY SEVEN:


Access easement granted pursuant to the Easement dated January 23, 1985 between
United States of America, as grantor and Champion International Corporation, as
grantee, recorded as Document No. 85001524.
 
PARCEL FORTY EIGHT:


Access easement granted pursuant to the Indenture dated May 20,1987 between
Santa Fe Pacific Timber Company, as grantor and Champion International
Corporation, as grantee, recorded as Document No. 87005942.


Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
26

--------------------------------------------------------------------------------

 

EXHIBIT B


EXAMPLE
REQUEST FOR FULL RECONVEY ANCE


THE PROMISSORY NOTE OR NOTES, AND ANY EVIDENCES OF FURTHER AND/OR ADDITIONAL
ADVANCES
MUST BE PRESENTED WITH THIS REQUEST


TO THE TRUSTEE: [Insert Name]


The undersigned hereby certifies that it is the legal owner and holder of the
Note[s] and all other indebtedness secured by the Deed of Trust dated [date]
between [Grantor name], Grantor, [Trustee name], Trustee, and [Beneficiary
Name], Beneficiary, recorded [date], as Instrument No. [instrument no.], to
secure an indebtedness in the amount of $[amount], records of [County], [State].
Said indebtedness has been fully paid and satisfied, and you are hereby
requested and directed to cancel said Note[s] above-mentioned and all other
evidences of indebtedness secured by said Deed of Trust, and to reconvey without
warranty all the estate now held by you thereunder.
 

Dated: [insert date]  [BENEFICIARY NAME]        [BENEFICIARY SIGNATURE BLOCK] 



 
[ACKNOWLEDGEMENT]


 
Deed of Trust
(ORM Timber Fund III (REIT) Inc./Note No. 6214502)
 
 
27